oO ON ODO NHN F&F WHO DN =

mM MO NH NM NM NM NM NM ND |B | AS @ BSB SP |S SB |S =|
OoOnN ODO Mm FR WHO DD |= CO O DAN DO OH F&F W ND | OO

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
WAYNE A. PORRETTI, Case No. 3:19-cv-00328-MMD-CBC
Plaintiff ORDER
V.
J. DZURENDA et al.,

Defendants

 

 

 

I. DISCUSSION

On June 19, 2019, this Court ordered Plaintiff to file a fully complete application to
proceed in forma pauperis or pay the full $400 filing fee for a civil action within thirty (30)
days from the date of that order. (ECF No. 4). On June 21, 2019, the Court received a
notice that Plaintiff was not at the address on file with the Court. (ECF No. 5). On July
16, 2019, Plaintiff filed a request for preliminary injunction hearing and noted that he had
moved to High Desert State Prison. (ECF No. 6 at 1). Plaintiff has not filed an application
to proceed in forma pauperis or paid the full filing fee for a civil action.

Based on the filings in the docket sheet, it appears that Plaintiff did not receive the
Court's June 19, 2019 order. In light of the change of address, the Court now grants
Plaintiff an extension of time to file his application to proceed in forma pauperis or pay the
full filing fee for a civil action. Plaintiff will file a fully complete application to proceed in
forma pauperis or pay the full $400 filing fee on or before Friday, August 30, 2019.

U1. CONCLUSION

For the foregoing reasons, IT IS ORDERED that on or before Friday, August 30,
2019, Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis,
on the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing

fee and the $50 administrative fee).

 

 
oO ON OO nT & WO ND =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

IT IS FURTHER ORDERED that the Clerk of the Court send Plaintiff a courtesy
copy of this Court's June 19, 2019 order (ECF No. 4).

paTeD: _7/ 20/ 2/9

 

 
